ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_05_FR.txt. INTERHANDEL (OPIN. DISS. DE M. LE PRÉS. KLAESTAD) 75

OPINION DISSIDENTE DE M. KLAESTAD, PRESIDENT
[Traduction]

N’étant pas en mesure de me rallier à l'arrêt sur certains points
essentiels, je me vois dans l’obligation d’exprimer mon opinion
divergente. Je traiterai des exceptions préliminaires dans l’ordre
qui me paraît approprié.

I. Dans la partie a) de sa quatrième exception préliminaire,
le Gouvernement des États-Unis conclut à ce que la Cour

«est incompétente pour connaître ou décider de toutes les ques-
tions soulevées par la requête ou le mémoire du Gouvernement
suisse concernant la vente ou la disposition des actions sous
séquestre de la General Aniline & Film Corporation (y compris
la transmission d’un titre valable et incontestable à toute personne
physique ou morale), pour le motif que cette vente ou disposition
a été définie par les Etats-Unis d'Amérique, conformément au
paragraphe 6) des réserves attachées par les Etats-Unis à l’accep-
tation de la juridiction de la Cour comme relevant essentiellement
de la compétence nationale des États-Unis ».

C’est la première fois que la question de la validité de la réserve
américaine b), ou d’une réserve similaire, est en litige entre les
Parties à une ‘instance devant la Cour. C’est la première fois que
la Cour a l’occasion de statuer sur ce point.

La question d’une réserve française semblable a été discutée
dans une opinion individuelle et dans deux opinions dissidentes
jointes à l'arrêt sur l'affaire des Empruntis norvégiens. Mais la
Cour n’a pas étudié la question et n’a pas statué sur ce point.
Elle n’était pas en mesure de le faire, puisque la question de la
validité de la réserve n’était pas en litige entre les Parties, qui
ne l’avaient pas soumise à la Cour et ne l'avaient pas discutée.

Une situation semblable s’est présentée au premier stade de la .
présente affaire concérnant une demande par la Suisse afin d’indi-
cation de mesures conservatoires. Le co-agent du Gouvernement
suisse s’est référé au problème de la validité de la réserve amé-
ricaine 6), mais il n’a pas expressément soutenu qu'elle ne fut
pas valable. A l’époque il ne semblait pas qu’il existait un différend
sur cette question, nécessitant l'examen de la Cour.

Mais aujourd’hui, au stade actuel de l'affaire, la question est
en litige entre les Parties. Le Gouvernement des Etats-Unis a
invoqué sa réserve. Le Gouvernement suisse en a contesté la
validité et, par la suite, le Gouvernement des États-Unis n’a pas
retiré l'exception invoquant la réserve. Au contraire, il l’a main-
tenue expressément dans ses conclusions définitives, soumises à la
Cour le 6 novembre de l’année dernière. Il est vrai que l’agent du
Gouvernement des États-Unis a déclaré que cette exception

73
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 76

préliminaire était devenue « quelque peu académique » ou qu’elle
était «quelque peu dépassée » (somewhat moot). Il a expliqué
qu'aux termes de l’article 9 a) du United States Trading with the
Enemy Act, il est interdit au Gouvernement des Etats-Unis de
vendre les biens séquestrés aussi longtemps qu'une instance en
restitution de ces biens est pendante devant les tribunaux amé-
ricains, et il a donné à la Cour l’assurance que les actions de la
General Aniline and Film Corporation mises sous séquestre ne
seraient pas vendues, aussi longtemps que la réclamation de
VInterhandel était pendante devant les tribunaux américains
(procédure orale, 5, 6 et 14 novembre). Cependant, cela n’em-
péche pas la vente de ces actions dés que cette réclamation aura
fait l’objet d’une décision définitive des tribunaux américains.
L'agent a déclaré en outre que le Gouvernement des États-Unis
ne retirait pas cette exception préliminaire (#bid., 5 novembre).
Lorsqu'il a pris la parole devant la Cour pour la dernière fois,
il a déclaré que «la condition b) de notre déclaration est valable »
et il a de nouveau affirmé la partie a) de la quatrième exception
préliminaire et demandé à la Cour de statuer sur elle (bd.
14 novembre). Dans ces conditions, il est clair à mes yeux que
la Cour doit aujourd’hui examiner la réserve et statuer sur l’ex-
ception préliminaire qui en fait état. :

La réserve stipule que la déclaration des États-Unis acceptant
la juridiction obligatoire de la Cour aux termes de l’article 36,
paragraphe 2, du Statut ne s'applique pas:

«b) aux différends relatifs à des questions relevant essentiellement
de la juridiction interne des États-Unis d'Amérique, telle qu’elle
est fixée par les Etats-Unis d'Amérique ».

L'article 36, paragraphe 6, du Statut de la Cour dispose:

« En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

En d’autres termes: la réserve américaine stipule que la question
sera tranchée par les États-Unis, alors que le Statut dispose
qu'elle sera tranchée par la Cour. Cette juxtaposition des deux
textes montre que la réserve est contraire à l’article 36, para-
graphe 6, du Statut.

L'article premier du Statut dispose que la Cour «fonctionnera
conformément aux dispositions du présent Statut » La même
disposition figure dans l’article g2 de la Charte des Nations Unies.
En conséquence, le Statut et la Charte empêchent l’un et l’autre
la Cour d'appliquer la partie de la clause qui réserve aux Etats-
Unis le droit de trancher la question. Il devient impossible à la
Cour de se conformer aux termes: «telle qu’elle est fixée par les
États-Unis d'Amérique ».

On peut se demander si le fait que la Cour ne peut appliquer
ces termes, qui sont contraires au Statut, lui enlève également la

74
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 77

possibilité de donner effet aux autres parties de la déclaration
d'acceptation qui sont conformes au Statut.

On a exprimé l'opinion que la réserve est nulle pour diverses
raisons et que cette nullité de la réserve entraîne la nullité de
la déclaration d'acceptation dans son ensemble. La conséquence
nécessaire de cette opinion serait que le Gouvernement des Etats-
Unis ne pourrait ester en justice, ni comme demandeur ni comme
défendeur, dans le cadre de la régle fondamentale visant la juri-
diction obligatoire de la Cour. Ce Gouvernement ne pourrait ni
agir comme demandeur, ni devenir défendeur en application de
l'article 36, paragraphe 2, du Statut. En d’autres termes, il se
trouverait dans la méme position juridique que les Etats qui ne se
sont pas soumis à la juridiction obligatoire de la Cour en déposant
des déclarations d’acceptation en vertu de l’article 36, para-
graphe 2. Une telle conséquence serait-elle conforme à la véritable
intention des autorités compétentes aux États-Unis?

Tout comme la Cour permanente de Justice internationale, cette
Cour a toujours considéré que la juridiction obligatoire est condi-
tionnée par la volonté ou l'intention des Gouvernements intéressés.

Dans le débat au Sénat américain sur le problème de l’accepta-
tion de la juridiction obligatoire de la Cour, débat rapporté au
Congressional Record pour les 31 juillet, I et 2 août 1946, on a
vu se manifester la crainte que la Cour ne se déclare compétente
pour des affaires relevant essentiellement de la compétence nationale
des États-Unis, spécialement pour des questions d'immigration et
pour la réglementation des tarifs et douanes et autres sujets du
même ordre. Le problème de la navigation sur le canal de Panama
a été mentionné également. Telles étaient les considérations à la
base de l’acceptation de la réserve b). On peut se demander si
le Sénat se rendait parfaitement compte que cette réserve pouvait
entraîner la nullité de la déclaration d’acceptation tout entière,
laissant ainsi les États-Unis, vis-à-vis de la Cour, dans une situation
juridique semblable à celle des États qui n’ont déposé aucune
déclaration. Le Sénat aurait-il accepté cette réserve s’il avait
songé que les États-Unis se mettaient ainsi eux-mêmes dans cette
situation, reprenant au moyen de la réserve ce qui avait été
accordé d'autre part dans l’acceptation de la déclaration? Le
débat qui a eu lieu au Sénat ne semble pas fournir de motifs
suffisants d'avancer une telle hypothèse.

Quant à moi, je suis d’avis que la véritable intention des autorités
compétentes aux Etats-Unis était d'accepter la juridiction obli-
gatoire de la Cour en formulant une déclaration valable et efficace,
bien que comprenant, il est vrai, des exceptions d’une grande portée.
L’attitude postérieure du Gouvernement des Etats-Unis semble
démontrer que cette vue n’est pas sans fondement.

75
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 78

Par diverses requétes déposées au Greffe de la Cour les 3 mars
1954, 29 Mars 1955, 2 juin 1955 et 22 août 1958, le Gouvernement
des Etats-Unis a présenté des revendications contre des Gouver-
nements qui n’avaient pas fait de déclaration d’acceptation pour
la juridiction obligatoire de la Cour en vertu de l’article 36,
paragraphe 2, du Statut. Dans des notes préalables adressées à
ces Gouvernements, le Gouvernement des États-Unis les invitait à
déposer leurs déclarations d'acceptation. I est difficile de croire
que cette invitation leur aurait été ainsi faite si le Gouvernement
des Etats-Unis n’avait pas eu lui-même l'intention de se sou-
mettre valablement et effectivement à la juridiction obligatoire
de la Cour.

Ces considérations m'ont amené à la conclusion que la Cour, tant
par son Statut que par la Charte, est empéchée d’agir en conformité
de la partie de la réserve qui est en contradiction avec l’article 36,
paragraphe 6, du Statut, mais que cette circonstance n’implique
pas. nécessairement qu'il est impossible pour la Cour de donner
effet aux autres parties de la déclaration d'acceptation qui sont
conformes au Statut. A mon avis, la partie a) de la quatrième
exception préliminaire doit donc être rejetée.

IE. Quant à la première et à la seconde exceptions préliminaires,
je suis dans l’ensemble d'accord avec la Cour.

Cependant, il faut remarquer que la Cour ne s’est pas prononcée
sur la question controversée, et débattue dans la présente affaire,
touchant à la validité de la réserve b) contenue dans la déclara-
tion d’acceptation des États-Unis. S'il fallait considérer cette
réserve comme légalement nulle et si, comme on l’a suggéré, cette
nullité devait entraîner celle de la déclaration tout entière, la
Cour se trouverait ainsi sans aucune acceptation de sa juridic-
tion de la part des États-Unis, valable en vertu de l’article 36,
paragraphe 2, du Statut. Sans le consentement du Gouvernement
des États-Unis, la Cour ne pourrait connaître du présent litige et
la question de statuer sur la première et la deuxième excep-
tions préliminaires ne pourrait se poser. La situation juridique
serait semblable à celle qui se présente quand une réclamation
est présentée contre un État qui n’a pas déposé de déclaration
en vertu de l’article 36, paragraphe 2, et qui ne s’est soumis d'aucune
autre manière à la juridiction de la Cour.

III. Dans la troisième exception préliminaire, le Gouvernement
des États-Unis conteste la compétence de la Cour, pour le motif
que l’Interhandel n’a pas épuisé les recours internes qui lui étaient
ouverts devant les tribunaux des Etats-Unis.

La Cour a estimé qu'une telle exception est un moyen qui porte
non pas sur la compétence de la Cour mais sur la recevabilité de la
requête. Partageant ce point de vue, j'estime de plus qu'avant de
se prononcer sur cette exception la Cour doit d’abord établir sa
compétence lorsque celle-ci est contestée, comme c’est le cas dans

76
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 79

la présente affaire. Cette exception a un caractère temporaire et
relatif qui dépend de l'issue de l'instance engagée par l’Interhandel
devant les tribunaux des États-Unis. Contrairement aux excep-
tions absolues à la compétence de la Cour, cette exception n’est pas
soulevée contre cette compétence qui est régie dans la présente
affaire par l’article 36, paragraphe 2, du Statut et par les déclarations
faites par la Suisse et les États-Unis en vertu de cette disposition.
La nature juridique véritable de cette exception préliminaire devient
évidente lorsque Von considère que le litige pourrait être de nou-
veau soumis à la Cour, sous certaines conditions et avec des
modifications de forme, dès que l’Interhandel aura épuisé le recours
qui lui était ouvert devant les tribunaux des États-Unis.

Pour ces raisons, j'estime que je dois traiter d’abord de toutes
les exceptions préliminaires à la compétence. Ce n’est que si j’en
arrivais à la conclusion que toutes ces exceptions doivent être
rejetées que la question de l’application de la règle sur les recours
internes se poserait pour moi. Cette opinion est conforme à l’ordon-
nance du 27 juin 1936 rendue dans l'affaire Losinger & Compagnie,
dans laquelle la Cour permanente de Justice internationale a décla-
ré qu’une exception fondée sur la règle des recours internes est un
moyen opposé à la recevabilité de la requête, et que la Cour devrait
statuer sur cette question à supposer qu'elle se déclare compétente.

IV. Dans la partie b) de sa quatrième exception préliminaire,
le Gouvernement des États-Unis soutient

« que la Cour est incompétente pour connaître ou décider de toute
question soulevée par la requête et le mémoire du Gouvernement
suisse concernant la saisie et la retenue des actions sous séquestre
de la General Aniline & Film Corporation, pour le motif que ces
mesures relèvent, aux termes du droit international, de la com-
pétence nationale des États-Unis ».

Toutefois, ce n’est pas là une description exacte du différend sou-
mis à la Cour par la requête et le mémoire suisses. Ce différend porte
sur la prétendue obligation pour les Etats-Unis de restituer les
avoirs de l’Interhandel situés aux Etats-Unis et, à titre subsidiaire,
de soumettre ce différend à l'arbitrage ou à la conciliation. Ce qu'il
faut que la Cour examine, c’est le point de savoir si, selon le droit
international, ce différend porte sur des questions qui relévent de
la juridiction interne des États-Unis. Je partage l’opinion de la
Cour que le différend relatif 4 ces questions pose des problémes de
droit international et qu’il faut par conséquent rejeter cette ex-
ception préliminaire.

Mais il faut remarquer que la Cour n’a pas statué sur la question
controversée, et débattue dans la présente affaire, visant la
la réserve 0) et ses rapports avec les autres parties de la déclara-
tion d’acceptation des Etats-Unis.

S'il faut considérer cette réserve comme juridiquement valable,
il est difficile de voir comment la Cour pourrait décider que le

77
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 80

différend touche au droit international et non pas a des questions
qui relévent de Ja juridiction interne des Etats-Units, étant donné
que cette question, en raison du fait que la réserve a été invoquée,
doit étre tranchée par les Etats-Unis et non pas par la Cour, pour
ce qui est de «la vente ou la disposition des actions séquestrées de
la General Aniline & Film Corporation ».

En revanche, s’il faut considérer que la réserve est nulle et si,
comme on l’a suggéré, cette nullité doit entraîner celle de la décla-
ration d'acceptation tout entière, la question de statuer sur la
présente exception préliminaire ne peut pas se poser. Sans une
déclaration valable acceptant la juridiction obligatoire de la Cour,
celle-ci n’aura pas compétence pour décider si le différend présente
un caractère interne ou international.

Ces considérations montrent combien il aurait été nécessaire de
statuer sur la partie a) de la quatrième exception préliminaire avant
de statuer sur la partie 3) de cette exception.

V. Ayant jugé qu'il fallait rejeter toutes les exceptions prélimi-
naires à la compétence de la Cour, je dois maintenant traiter de
la troisième exception préliminaire qui vise la recevabilité de la
requête et se rapporte à la question de l'épuisement des recours
internes ouverts à l’Interhandel devant les tribunaux des États-
Unis.

Il a été signalé au nom du Gouvernement des Etats-Unis que «l’ins-
tance introduite par l’Interhandel en vue d’obtenir la restitution
des actions fait, à l’heure actuelle, l’objet d’une procédure active
devant les tribunaux des Etats-Unis » et «qu'il existe actuellement
une possibilité pour l’Interhandel d'obtenir la restitution des
actions par une procédure devant les tribunaux des États-Unis »
(procédure orale, 5 et 6 novembre).

Le Gouvernement suisse a cependant soutenu que la réclamation de
l’Interhandel devant les tribunaux des Etats-Unis se fonde sur le
Trading with the Enemy Act américain, alors que la réclamation du
Gouvernement suisse soumise à la Cour se fonde sur un accord
international: l’ Accord de Washington. Il a été soutenu que les tribu-
naux des Etats-Unis doivent statuer sur la réclamation de l’Inter-
handel sur la base du Trading with the Enemy Act et qu'il ne leur est
pas permis de connaître del’ Accord de Washington, sur lequel se fonde
la réclamation du Gouvernement suisse. Si cette thèse est fondée,
on peut se demander si les recours ouverts devant les tribunaux
des Etats-Unis sont efficaces. Mais la controverse que souléve cette
question se rapporte au fond du différend actuel. Elle ne peut étre
tranchée au stade préliminaire de la procédure sans préjuger de la
solution définitive.

Le Gouvernement suisse a invoqué en outre la décision du 5
janvier 1048 rendue par lAutorité suisse de recours. I] soutient
que cette décision doit être assimHée à une sentence arbitrale inter-
nationale et qu’en fait la Cour est en face de la question de l’exé-

78
INTERHANDEL (OPIN. DISS. DE M. LE PRÉS. KLAESTAD) 81

cution d’une telle sentence internationale, ayant force de chose
jugée entre les Parties au présent différend. Le Gouvernement suisse
affirme que l’inexécution par les Etats-Unis de cette décision
constitue une violation directe du droit international ayant causé un
préjudice direct à l'État suisse lui-même. Aux yeux du Gouverne-
ment suisse, la règle des recours internes ne s'applique pas en pareil
cas. Le Gouvernement suisse s’est référé à ce propos à plusieurs
questions litigieuses entre les Parties, en particulier à propos du
caractère juridique de l'Autorité suisse de recours et de ses décisions;
de l'interprétation de la décision par elle rendue le 5 janvier 1948;
de l'effet de cette décision sur la question discutée du caractère
neutre ou ennemi de l’Interhandel; de la conséquence directe ou
indirecte de cette décision en ce qui concerne les avoirs de l’Inter-
handel aux États-Unis.

Ces diverses questions font partie du fond du différend. Non
seulement elles « effleurent » le fond, mais elles en remontent à la
source méme. A mon avis il est impossible de trancher ces questions
au stade préliminaire de la procédure. On ne peut pas davantage
décider avec une certitude suffisante si ces questions sont pertinentes
ou non pour statuer sur la troisième exception préliminaire. Ce
n’est que quand la Cour, après une procédure régulière sur le fond,
aura obtenu des renseignements plus complets sur les faits de
Vaffaire et les vues juridiques des Parties, qu’elle sera en position
suffisamment sûre pour dire si cette thèse suisse est fondée ou non.
La jurisprudence de la Cour permanente de Justice internationale
montre à quel point cette Cour a procédé avec prudence quand elle
s'est trouvée, au cours de procédures préliminaires, en face de
questions semblables.

Le Gouvernement suisse soutient en outre que sa réclamation se
rapporte, pour d’autres raisons encore, à une violation initiale ou
directe du droit international, affectant directement les droits
conventionnels de l’État suisse dans des conditions telles que
les Etats-Unis sont devenus immédiatement responsables, en vertu
du droit international. A ce propos il est fait état en particulier
de l’article IV de l’Accord de Washington, sur lequel le Gouverne-
ment suisse fonde sa réclamation principale en restitution. Il est
également fait état de l'Accord de Washington, article VI, et du
Traité d’arbitrage et de conciliation de 1931 entre la Suisse et les
Etats-Unis, sur lesquels le Gouvernement suisse fonde sa réclamation
subsidiaire visant la prétendue obligation de soumettre le litige à
l'arbitrage ou à la conciliation.

La question de savoir si cette thèse est fondée ou non et si elle
aurait pour effet de dispenser le Gouvernement suisse d'observer
la règle de l'épuisement des recours internes ne peut, à mon avis,
être appréciée de façon adéquate qu'après une procédure régulière
traitant du fond de l'affaire.

79
INTERHANDEL (OPIN. DISS. DE M. LE PRES. KLAESTAD) 82

On peut ajouter que Ja réclamation subsidiaire suisse, visant la
question de la compétence de la Cour internationale de Justice
pour dire si le différend doit être soumis à l’arbitrage ou à la conci-
liation, ne saurait en aucun cas étre tranchée par les tribunaux
locaux aux Etats-Unis.

Pour ces diverses raisons j’estime qu’il faut joindre au fond la
troisième exception préliminaire.

(Signé) Helge KLAESTAD.

80
